DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
Claims 15, 19, and 47 have been amended, claims 16-17, 38, and 65 have been canceled, and claims 68-69 have been added.  It is noted that all prior rejections of claims 16-17, 38, and 65 are moot in view of the cancellation of those claims.  Claims 1, 49-51, and 56 remain withdrawn, and claims 15, 19, 29, 40-42, 47, 60-64, and 66-69 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections set forth in the prior Office action:
The rejection under 35 USC 112(b), in view of applicant’s amendments to (a) of each of the independent claims (claims 15 and 19); and
The rejection under 35 USC 103, in view of the amendment of independent claims 15 and 19 such that the claims no longer recite gDNA “spiked into” cfDNA, as well as the amendment of the claims to add steps of differentially tagging gDNA and cfDNA molecules with different pluralities of barcodes.
This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on September 28, 2018 is again acknowledged.
Claims 1, 49-51 and 56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2018.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60 and 66-67 are indefinite over the references in each of those claims to “the sample”.  As amended independent claims 15 and 19 no longer reference a sample, there is insufficient antecedent basis for the limitation “the sample” in claims 60, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 19, 29, 40-42, 47, 60-64, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2014/0100121 A1 [10 April 2014; previously cited) in view of Dunham et al (NIH Public Access Author Manuscript of Cold Spring Harbor Protoc. 2013(9):.doi:10.1101/pdb.prot074187 [2013]; cited herein).  
It is again noted that the term “constitutional DNA”, which is frequently employed by Lo et al, is taught by Lo et al as being “any source of DNA that is reflective of the genetic makeup with which a subject is born” (paragraph 45); thus, this term is equivalent to the term “germline DNA” employed in the present application.  (It is also noted that Lo et al also teach that such constitutional DNA may be obtained from, e.g., healthy blood cells, buccal cells, and hair roots (paragraph 45)).
Lo et al disclose methods for determining the frequency of somatic mutations in a biological sample from a subject being screened or monitored for cancer (see entire reference, particularly the summary at paragraphs 7-12)).  With regard to the language of the independent claims requiring a subject “having cancer”, Lo et al clearly teach such a subject; see again paragraphs 7-12, noting, e.g., Lo et al’s statement that embodiments of the invention “can observe a frequency of somatic mutations in a biological sample (e.g., plasma or serum) of a subject undergoing screening or monitoring for cancer, when compared with that in the constitution DNA of the same subject” (paragraph 7).  In embodiments, Lo et al disclose analysis of a biological sample comprising cell free DNA by quantitating genetic variant frequencies in sequence tags obtained using the sample and comparing those frequencies to the constitutional genome to classify the sample with respect to cancer level (see paragraphs 10-11, 50-51, 56-57, 60-70).  
With particular regard to (a) of independent claims 15 and 19, Lo et al teach that the constitutional DNA genome (CG) analyzed to perform their methods “may be in cells from the sample that includes the cell-free DNA” (such as an initial blood sample separated into components)(see paragraph 62); Lo et al also teach separate analysis of gDNA and cfDNA (even via separate platforms); see, e.g., paragraphs 62-65.  Again with regard to the step a), Lo et al clearly teach that preferred embodiments of their 
Regarding b)-g) of independent claim 15 and b)-e) of independent claim 19, Lo et al disclose high-throughput sequencing of both CG and cell-free DNA fragments to quantitate genetic variants and classify them (i.e., “call” them) as germline or somatic (which encompasses determining germline genotype as well); see, e.g., paragraphs 63-70; see also paragraphs 95-96, 159-165).  Regarding the new claim requirements for differentially tagging gDNA and cfDNA molecules via the ligation of distinguishable pluralities of barcodes, and the sequencing of such tagged molecules, (see b) and c) of claim 15, and b) and c) of claim 19), Lo et al do teach and exemplify the use of sequencing method in which adapters are attached to fragments to facilitate sequencing (see, e.g., paragraphs 42 and 236-239), and Lo et al disclose the ligation of adapters 
Regarding the recitations in the claims of determining genotype and allelic frequency “by a computer” and by employing comparisons of both cfDNA and gDNA with a reference genome (steps d)-g) of claim 15, and d)-e) of claim 19), Lo et al clearly disclose sequencing and calling/identifying of variants via a computer as a preferred embodiment (see, e.g., Fig. 1 and the description thereof at paragraph 61, which states “any of the methods described herein may be totally or partially performed with a computer system including one or more processors; see also paragraphs 101 and 307-313, which provide more detailed guidance regarding the use of computer in particular steps, etc.).  Additionally, Lo et al clearly disclose the use of a reference genome (including one that is “not from the subject”, as required by new dependent claim 64) to achieve their genotyping, allelic frequency determination, etc. (see entire reference, particularly paragraphs 12, 48, 61-66, and 78-81).  
With further regard to steps d)-g) of claim 15, Lo et al also disclose determining whether allelic frequency is or is not consistent with germline genotype, and calling a variant as germline when consistent with germline genotype or as somatic when inconsistent with germline genotype (see, e.g., paragraphs 56-58; 65-70; 85-87; 95-119).  
Regarding steps d)-e) of independent claim 19, Lo et al also disclose embodiments in which additional genotyping of gDNA is undertaken only if a particular 
Lo et al thus teach methods meeting all of the requirements of independent claims 15 and 19 as amended, with the exception of the new requirement that gDNA and cfDNA molecules be tagged with distinguishable first and second pluralities of barcodes (which barcodes are further employed in differentiating gDNA and cfDNA sequence reads).  

In view of the teachings of Dunham et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lo et al so as to have included the use of distinguishable, barcoded adaptors – ligated either via the method of Lo et al or the method of Dunham et al – as taught by Dunham et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits of allowing for the ready differentiation of sequencing products via the identifiable barcodes (as taught and exemplified by Dunham et al), and for the further more general benefits of saving time and money in performing such sequencing (again as taught by Dunham).  
Regarding dependent claim 29, it is reiterated that Lo et al teach such a preferred pre-determined criteria, as discussed above.  Regarding claims 40 and 61, Lo et al disclose the use of a probabilistic function in genotype determination; see, e.g., paragraphs 133-135; 149-150).  Regarding dependent claims 41-42 and 62-63, it is noted that the claims do not require any further actions/manipulations, but simply 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634